      Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 1 of 7


                       UNITED STATES DISTRICT COURT
                            Southern District of Texas
                                Houston Division

SEAN CUROTTO                                   §
                                               §       CASE NUMBER:            4:21-cv-2858
                                               §
               V.                              §
                                               §
                                               §       DEMAND FOR JURY TRIAL
MIDLAND CREDIT                                 §
MANAGEMENT, INC. and                           §
MIDLAND FUNDING, LLC                           §
                                               §

                           PLAINTIFF’S ORIGINAL COMPLAINT

                                      Preliminary Statement

       1.      Plaintiff Sean Curotto (“Plaintiff” or “Mr. Curotto”) brings this action under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), to obtain statutory

damages, injunctive relief, declaratory relief, and other relief for the Defendants’ violations of the

FDCPA.

       2.      Defendant, Midland Credit Management, INC. (“MCM”) attempted to collect a

consumer debt ("Debt") allegedly owed by Plaintiff, arising from a purported obligation to

Synchrony Bank. The alleged obligation ("Debt") required Plaintiff to pay money arising out of a

transaction in which money, property, insurance, or services were the subject thereof, and the same

were primarily for personal, family, or household purposes.

       3.      Defendant, Midland Funding, LLC (Midland) attempted to collect a consumer debt

("Debt") allegedly owed by Plaintiff, arising from a purported obligation to Synchrony Bank. The

alleged obligation ("Debt") required Plaintiff to pay money arising out of a transaction in which

money, property, insurance, or services were the subject thereof, and the same were primarily for

personal, family, or household purposes.

                                                   1
       Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 2 of 7


                                      JURISDICTION AND VENUE

        4.      This is an action under the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et. seq., against Defendants for engaging in unfair or deceptive acts or practices in

violation of the FDCPA, 15 U.S.C. § 1692 and out of the invasions of Plaintiff’s personal privacy

by Defendants and their agents in their illegal efforts to collect a consumer debt.

        5.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§1331, 1337(a), and 1367.

        6.      Venue is proper in the United States District Court for the Southern District of

Texas, Houston Division, because the acts and transactions occurred in this district and because

the Defendants transacts business in this district.

                                             STANDING

         7.     Plaintiff has suffered an injury in fact that is traceable to the Defendants’ conduct

and that is likely to be redressed by a favorable decision in this matter.

         8.     Specifically, Plaintiff suffered a personalized and concrete injury in the form of,

among other things, emotional distress caused by Defendants’ false communications to third

parties regarding the status of his alleged debt.

         9.     Plaintiff has thus suffered an injury because of Defendants’ conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed

before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new

substantive rights, such as a right to be free from misrepresentations, and if that right is invaded

the holder of the right can sue without running afoul of Article III, even if he incurs no other

injury[.]”).


                                                    2
      Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 3 of 7




                                         THE PARTIES

       10.     The FDCPA, 15 U.S.C. § 1692, which prohibits certain debt collection practices,

provides for the initiation of court proceedings to enjoin violations of the FDCPA and to secure

such equitable relief as may be appropriate in each case.

       11.     Defendant, MCM, is a debt collector. Plaintiff believes Defendant to be

headquartered in California and is in the business of collecting consumer debts in the Southern

District of Texas, among other locations. The principal purpose of MCM’s business is the

collection of consumer debts using the mail and telephone. MCM regularly attempts to collect

consumer debts for others. MCM is a "debt collector" as defined by 15 U.S.C. § 1692a(6).

       12.     Defendant, Midland, is a debt collector. Plaintiff believes Defendant to be

headquartered in California and is in the business of collecting consumer debts in the Southern

District of Texas, among other locations. The principal purpose of Midland’s business is the

collection of consumer debts using the mail and telephone. Midland regularly attempts to collect

consumer debts for others. Midland is a "debt collector" as defined by 15 U.S.C. § 1692a(6).

       13.     Plaintiff, Sean Curotto, is an individual who resides in Harris County, Texas, and

is a consumer as defined by the FDCPA.

                                  FACTUAL ALLEGATIONS

       14.     Plaintiff, Sean Curotto, used a credit card, originally with Synchrony Bank, for

personal, family and household purposes. The alleged debt is thus a debt as that term is defined

by § 1692a(5) of the FDCPA.

       15.     Plaintiff later experienced financial difficulty and as a result, was forced to default

on his debt.




                                                 3
       Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 4 of 7


       16.     Defendants’ claims to have later acquired the alleged debt after it had entered

default.

       17.     Defendants’ began attempting to collect the full amount allegedly owed from

Plaintiff, though collection letters and credit reporting.

       18.     Plaintiff subsequently reviewed his credit report and noticed that Defendants

Midland and MCM were reporting that he owed $6,599 on the alleged debt.

       19.     Plaintiff not recognizing MCM or the account, instructed his attorneys to notify

MCM and Midland that he disputed the debt and was represented by counsel.

       20.     On or about June 7, 2019, Plaintiff, through counsel, faxed a letter to Defendants

notifying them that Plaintiff disputed the alleged debt and that he was represented by counsel.

(Exhibit A, June 7, 2019 Dispute Letter).

       21.     The letter constituted a dispute regarding the debt, and that dispute was

communicated to the Defendants, via Midland.

       22.     Defendants received the dispute letter shortly thereafter.

       23.     By June 12, 2019, Defendants knew or should have known that Plaintiff disputed

the accuracy of the debt and was represented by counsel.

       24.     On or about September 8, 2020, Defendants communicated information regarding

the alleged debt to the Experian consumer reporting agency.

       25.     Defendants Midland and MCM communicated, inter alia, an account balance, an

account number, and a date reported. (Exhibit B, Excerpt from Plaintiff’s Experian Report).

       26.     Even though Plaintiff notified Defendants MCM and Midland that he disputed the

alleged debt, they failed to communicate that Plaintiff’s alleged debt was disputed when they

communicated other information to Experian regarding the alleged debt on or about September

8, 2020.


                                                   4
      Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 5 of 7


       27.     Credit reporting by a debt collector constitutes an attempt to collect a debt. See,

e.g., Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a

consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

payment terms from its cardholder”).

       28.     A debt reported with no dispute results in a much lower credit score than a report

of both the debt and the dispute. Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d

142, 146-47 (4th Cir. 2008)

       29.     As a proximate result of the foregoing acts and omissions of the Defendants,

Plaintiff has suffered actual damages and injury, including but not limited to, stress, anxiety and

embarrassment, for which Plaintiff should be compensated in an amount to be proven at trial.

        30.    15 U.S.C. § 1692e of the FDCPA also provides as follows:

         False or misleading representations
         A debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any debt. Without
limiting the general application of the foregoing, the following conduct is a violation
of this section:
         . . . (8) Communicating or threatening to communicate to any person credit
information which is known, or which should be known to be false, including the
failure to communicate that a disputed debt is disputed. . . .

        31.    By June 12, 2019, Defendants knew or should have known that Plaintiff had

disputed the alleged debt because Defendants received the dispute and reviewed it.

        32.    Even though Defendants knew or should have known, prior to June 12, 2019, that

Plaintiff disputed owing the alleged debt, Defendants communicated credit information about

Plaintiff to the Experian, consumer reporting agencies, while omitting the fact that Plaintiff

disputed that alleged debt, in violation of 15 U.S.C. §§ 1692e and 1692e(8).

        33.    The failure to mark a disputed debt as disputed will cause harm to a consumer and

influence their actions regarding the debt. Evans v. Portfolio Recovery Associates, LLC, 889

F.3d 337, 349 (7th Cir. 2018). ("Put simply, the failure to inform a credit reporting agency that

                                                 5
      Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 6 of 7


the debtor disputed his or her debt will always have influence on the debtor, as this information

will be used to determine the debtor's credit score.").

       34.     As a result of Defendants’ violations of the FDCPA, Plaintiff is entitled to an award

of actual damages, statutory damages, costs, and reasonable attorney fees.

       35.      Defendants’ collection actions and communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

                                     Respondeat Superior Liability

       36.     The acts and omissions of Defendants, and the other debt collectors employed as

agents by Defendants who communicated with Plaintiff as more further described herein, were

committed within the time and space limits and within the sphere of their respective employments

in their agency relationships with their principal, the Defendants.

       37.     The acts by the Defendants and their agents were incidental to, or of the same

general nature as, the responsibilities these agents were authorized to perform by Defendants in

collecting consumer debts.

       38.     By committing these acts against Plaintiff, these agents of the Defendants were

motivated to benefit their principal, the Defendants.

       39.     Defendants are therefore liable to Plaintiff through the Doctrine of Respondeat

Superior for the intentional, reckless, and negligent acts, errors, and omissions done in violation

of state and federal law by its collection employees, including but not limited to violations of the

FDCPA and Texas law, in their attempts to collect this debt from Plaintiff.

                                             COUNT I
                                     Violations of the FDCPA

       40.     The Plaintiff repeats, realleges, and incorporates by reference the foregoing paragraphs.

The Defendants’ violations of the FDCPA include, but are not limited to the following:

                                                  6
      Case 4:21-cv-02858 Document 1 Filed on 09/01/21 in TXSD Page 7 of 7


             a. Defendants failed to communicate the fact of Plaintiff’s dispute to the Experian

                consumer reporting agency when communicating other information regarding the

                alleged debt, in violation of 15 U.S.C. §§ 1692e and 1692e(8).

       41.      Under 15 U.S.C. § 1692k, Defendants’ violations of the FDCPA render them liable to

Plaintiff for statutory damages, actual damages, costs, and reasonable attorney's fees.


                                     PRAYER FOR RELIEF

       Plaintiff, Sean Curotto, prays that this Court:

       A.       Declare that Defendants’ debt collections practices violated the FDCPA;

       B.       Enter judgment in favor of Plaintiff and against Defendants for statutory damages,

actual damages, costs, and reasonable attorney’s fees as provided by 15 U.S.C. § 1692k(a);

       C.       Grant such further relief as deemed just.




                                               Respectfully submitted,
                                               s/ Daniel J. Ciment
                                                Daniel J. Ciment
                                               Texas Bar No. 24042581
                                               CIMENT LAW FIRM, PLLC
                                               24275 Katy Freeway, Suite 400
                                               Katy, Texas 77494
                                               Telephone: (833)663-3289
                                               Facsimile: (855)855-9830
                                               Daniel@CimentLawFirm.com




                                                  7
